12 N.Y.3d 901 (2009)
In the Matter of THOMAS ANDERSON et al., Appellants,
v.
TOWN OF CHILI PLANNING BOARD et al., Respondents.
Court of Appeals of New York.
Decided June 30, 2009.
*902 Hancock & Estabrook, LLP, Syracuse (Janet D. Callahan of counsel), for appellants.
Keith E. O'Toole, Spencerport, for Town of Chili Planning Board, respondent.
Ward Norris Heller & Reidy LLP, Rochester (Jeffrey J. Harridine of counsel), for Metalico Rochester, Inc., respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, respondent Planning Board's determinations issuing a conditional use permit and a negative declaration annulled and matter remitted to Supreme Court, Monroe County, with directions to remand to the Planning Board for further proceedings for the reasons stated in the dissenting memorandum at the Appellate Division (59 AD3d 1017, 1019-1020 [2009]).